NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                        04-3246



                                  ARISTIDES PLATO,

                                                       Petitioner,

                                            v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                       Respondent.

                           __________________________

                            DECIDED: March 11, 2005
                           __________________________


Before MAYER, Circuit Judge, PLAGER, Senior Circuit Judge, and GAJARSA, Circuit
Judge.

PER CURIAM.

      Aristides Plato (“Plato”) appeals the decision of the Merit Systems Protection

Board dismissing his petition for lack of jurisdiction. Plato v. Merit Sys. Prot. Bd., DC-

0831-02-0672-I-1 (MSPB July 7, 2002). We affirm.

      The board issued a show cause order to Plato requesting that he provide proof

that the Office of Personnel Management (“OPM”) had issued a final decision in his

case, a prerequisite to board jurisdiction. See 5 U.S.C. § 8347(d)(1) (2000); 5 C.F.R.

§§ 831.109 to .110 (2004). Plato did not respond to this order and failed otherwise to
offer proof that OPM had issued a final decision. See Minor v. Merit Sys. Prot. Bd., 819

F.2d 280, 282 (Fed. Cir. 1987) (noting that petitioner has the burden of showing

jurisdiction).   Therefore, the board was correct to dismiss Plato’s case for lack of

jurisdiction.




04-3246                                    2